ON PETITION FOR REHEARING
GIVAN, Justice.
In our original opinion in this case, we stated that the trial judge properly joined the first two murder counts. However, upon examination of the entire record, we find that the trial judge entered a single sentence for the two counts but did in fact issue a commitment which states that appellant stands convicted of two counts of murder. Appellant is correct in his observation that these two charges of murder arose from the single homicide. To leave both standing, even though a single sentence was imposed, is error. Shields v. State (1986), Ind. 493 N.E.2d 460; Robinson v. State (1985), Ind., 477 N.E.2d 288.
Appellant's petition for rehearing is granted and this cause is remanded to the trial court with instructions to vacate the conviction for felony murder.
SHEPARD, C.J., and DeBRULER, PIVARNIK and DICKSON, JJ., concur.